Exhibit 10.1

SECOND SUPPLEMENTAL INDENTURE

SECOND SUPPLEMENTAL INDENTURE, dated as of October 1, 2009 (this “Supplemental
Indenture”), between ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a limited liability
company duly organized and existing under the laws of the State of Delaware (the
“Company”), having its principal office at 800 Cabin Hill Drive, Greensburg,
Pennsylvania, 15601, and WELLS FARGO BANK, N.A. (as successor to BANK ONE TRUST
COMPANY, N.A.), a national banking association, as Trustee (the “Trustee”),
having its Corporate Trust Office at 625 Marquette Avenue South, MAC N9311-110,
Minneapolis, Minnesota 55479.

RECITALS

WHEREAS, the Company and the Trustee executed and delivered an Indenture, dated
as of April 8, 2002, (the “Indenture”), to provide for the issuance from time to
time of its unsecured debentures, notes or other evidences of indebtedness;

WHEREAS, capitalized terms used herein and not otherwise defined have the
meanings assigned to such terms in the Indenture;

WHEREAS, pursuant to Board Resolution, the Company has authorized the issuance
of $350,000,000 of its 5.75% Notes due 2019 (the “Notes”);

WHEREAS, the Company desires to establish the terms of the Notes in accordance
with Section 301 of the Indenture and to establish the form of the Notes in
accordance with Section 201 of the Indenture;

WHEREAS, the Company and the Trustee have each duly authorized the execution and
delivery of this Supplemental Indenture to provide for the issuance of the Notes
as in this Supplemental Indenture provided;

WHEREAS, all things necessary to make this Supplemental Indenture a valid
agreement of the Company and the Trustee, in accordance with its terms have been
done;

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually agreed, for the equal and proportionate benefit
of all Holders of the Notes, as follows:

SECTION 1. Terms of the Notes. The following terms relating to the Notes are
hereby established:

(1) The Notes shall constitute a series of Securities having the title
“5.75% Notes due 2019”.



--------------------------------------------------------------------------------

(2) The aggregate principal amount of the Notes that may be authenticated and
delivered under the Indenture (except for Securities authenticated and delivered
upon registration of transfer of, or in exchange for, or in lieu of, other
Securities of the series pursuant to Section 304, 305, 306, 906 or 1108 of the
Indenture) shall initially be limited to $350,000,000. The Company may, without
the consent of the Holders, create and issue additional Notes (the “Additional
Notes”) ranking equally with the Notes and otherwise similar in all respects so
that the Additional Notes shall be consolidated and form a single series with
the Notes. The Company may not issue Additional Notes if an Event of Default
shall occur and be continuing with respect to the Notes.

(3) Interest on any Note shall be payable only to the Person in whose name that
Note (or one or more predecessor Notes thereof) is registered at the close of
business on the Regular Record Date for such interest.

(4) The entire outstanding principal of the Notes shall be payable on
October 15, 2019, which date shall be the Stated Maturity for the payment of
principal on the Notes.

(5) The rate at which the Notes shall bear interest shall be 5.75% per annum;
the date from which interest shall accrue on the Notes shall be the date hereof;
the Interest Payment Dates for the Notes on which interest shall be payable
shall be April 15 and October 15 in each year, beginning April 15, 2010; the
Regular Record Date for the interest payable on the Notes on any Interest
Payment Date shall be the April 1 or October 1 preceding the applicable Interest
Payment Date; and the basis upon which interest shall be calculated shall be
that of a 360-day year consisting of twelve 30-day months.

(6) [Reserved]

(7) The Notes may be redeemed at any time at the option of the Company, in whole
or in part, at a redemption price (the “Redemption Price”) equal to the greater
of (a) 100% of the principal amount of the Notes to be redeemed, plus accrued
interest to the Redemption Date, or (b) as determined by the Quotation Agent,
the sum of the present values of the remaining scheduled payments of principal
and interest on the Notes to be redeemed (not including any portion of payments
of interest accrued as of the Redemption Date), discounted to the Redemption
Date on a semi-annual basis at the Adjusted Treasury Rate plus 35 basis points,
plus accrued and unpaid interest to the Redemption Date.

If notice has been given as provided in the Indenture and immediately available
funds for the redemption of any Notes (or any portion thereof) called for
redemption shall have been delivered to the Paying Agent not later than 11:00
A.M. New York Time on the Redemption Date referred to in such notice, such Notes
(or any portion thereof) shall cease to bear interest on the date fixed for such
redemption specified in such notice and the only right of the Holders of the
Notes shall be to receive payment of the Redemption Price with respect to such
Notes or portion thereof so redeemed.



--------------------------------------------------------------------------------

Notice of any optional redemption of any Notes (or any portion thereof) shall be
given to Holders at their addresses, as shown in the security register for the
Notes, not more than 60 nor less than 30 days prior to the date fixed for
redemption. The notice of redemption shall specify, among other items, which
Notes shall be redeemed, the Redemption Date, the Redemption Price, and the
principal amount of the Notes held by such Holder to be redeemed.

The Company shall notify the Trustee at least 30 days prior to giving notice of
redemption (or such shorter period as is satisfactory to the Trustee) of the
aggregate principal amount of the Notes to be redeemed and their Redemption
Date. If less than all the Notes of a series are to be redeemed, the Trustee
shall select, in such manner as it shall deem fair and appropriate, the Notes to
be redeemed in whole or in part.

In the event of redemption of the outstanding principal amount of the Notes of a
series in part only, a new Note (or Notes) for the amount of the unredeemed
portion thereof shall be issued in the name of the Holder(s) thereto, upon
cancellation thereof.

The following definitions shall apply to the Notes:

“Adjusted Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the Comparable
Treasury Price for that Redemption Date.

“Business Day” means any day that is not a day on which banking institutions in
New York City or place of payment are authorized or required by law or
regulation to close.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Notes that would be used, at the time of the selection and in accordance
with customary financial practice, in pricing new issues of corporate debt
securities of comparable maturity to the remaining term of the Notes.

“Comparable Treasury Price” means, with respect to any Redemption Date: (a) the
average of the Reference Treasury Dealer Quotations for the Redemption Date,
after excluding the highest and lowest of the Reference Treasury Dealer
Quotations, or (b) if the Trustee obtains fewer than three Reference Treasury
Dealer Quotations, the average of all Reference Treasury Dealer Quotations so
received.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Rating Agencies” means Standard & Poor’s Rating Services, Moody’s Investors
Service Inc. and Fitch Ratings Ltd.



--------------------------------------------------------------------------------

“Reference Treasury Dealer” means (i) each of Credit Suisse Securities (USA)
LLC, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., Goldman,
Sachs & Co., Morgan Stanley & Co. Incorporated and their respective successors,
unless any of them ceases to be a primary U.S. Government securities dealer in
New York City (a “Primary Treasury Dealer”), in which case the Company shall
substitute another Primary Treasury Dealer; and (ii) any other Primary Treasury
Dealer selected by the Company.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by that Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day preceding that Redemption Date.

“Subsidiary” means any corporation or other entity of which sufficient voting
stock or other ownership or economic interests having ordinary voting power to
elect a majority of the board of directors (or equivalent body) are at the time
directly or indirectly held by the Company.

(8) The Notes shall not be redeemable at the option of any Holder thereof under
any circumstances. The Notes shall not have the benefit of any sinking fund.

(9) The Notes shall be issuable in denominations of $2,000 and integral
multiples of $1,000 in excess thereof.

(10) The Notes shall be payable on the Stated Maturity in an amount equal to the
principal amount thereof plus any unpaid interest accrued to such Stated
Maturity.

(11) The Notes shall be denominated in U.S. Dollars and payments of the
principal of and interest on the Notes shall be made in U.S. Dollars.

(12) The Notes shall be issued at 99.635% of their stated principal amount. The
entire outstanding principal amount of the Notes payable hereunder in connection
therewith shall be payable upon declaration of acceleration of the maturity
thereof pursuant to Section 502 of the Indenture.

(13) The principal amount of the Notes, payable at the Stated Maturity, will at
all times be determinable.

(14) The Notes established hereunder shall be defeasible pursuant to
Article Twelve of the Indenture at the election of the Company.

(15) The Notes shall be offered and sold (A) to Qualified Institutional Buyers
(“QIBs”) in reliance on Rule 144A under the Securities Act and (B) outside the
United States in a transaction meeting the requirements of Regulation S under
the Securities Act, and shall be issuable in whole or in part as Global Notes in
fully registered form (without coupons) in the form attached as Exhibit A
hereto. Holders of definitive Notes and



--------------------------------------------------------------------------------

beneficial owners of interests in the Global Notes may exchange such interests
for Notes of like tenor or any authorized form and denomination only in the
manner provided in this Supplemental Indenture and in Section 305 of the
Indenture. The Depository Trust Company shall be the Depositary with respect to
the Global Notes.

(16) As it applies to the Notes, Section 704 of the Indenture shall be amended
by adding the following clauses:

“(c) If and for so long as any Securities are Outstanding, the Company will make
available to the Holders of the Securities the Company’s audited annual and
unaudited quarterly financial statements within 90 days after the end of the
period covered by such financial statements either by posting such financial
statements on a website (which may be a private website) or by delivery of
electronic or paper copies of such financial statements to the Trustee or other
entity that will make such financial statements available to the Holders of the
Securities at the Company’s expense. The Company will notify the Trustee in
writing when the financial statements for each period are available and how
copies of such financial statements may be obtained by Holders of the
Securities, and the Trustee will forward such notice to the Holders of the
Securities by mail or electronic message at the Company’s expense; provided,
however, that the failure to notify the Trustee pursuant to this provision will
not constitute an Event of Default (as defined in the Indenture). For the
avoidance of doubt, “financial statements” as used in the Indenture, will
include only a balance sheet, a statement of operations and a statement of cash
flows, each prepared in accordance with generally accepted accounting principles
(United States or international, which may be changed), and such financial
statements need not satisfy the requirements of Regulation S-X under the
Securities Act.

(d) If and for so long as any Securities remain outstanding, the Company will
furnish to the Holders of the Securities and to prospective investors, upon
their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.”

(17) The Notes shall be unsecured obligations of the Company and shall rank
equally with all of the Company’s other unsecured and unsubordinated
Indebtedness.

(18) (A) The Trustee shall also be the Security Registrar and Paying Agent with
respect to the Notes.

        (B) The Holders of the Notes shall have no special rights in addition to
those provided in the Indenture upon the occurrence of any particular events.

        (C) The Notes will initially be offered and sold to Credit Suisse
Securities (USA) LLC , BNP Paribas Securities Corp., Deutsche Bank Securities
Inc., Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated, Calyon Securities
(USA) Inc., Commerzbank Capital Markets Corp., The Huntington Investment
Company, KeyBanc Capital Markets Inc. and Mitsubishi UFJ Securities (USA), Inc.
(the “Initial



--------------------------------------------------------------------------------

Purchasers”) pursuant to a Purchase Agreement, dated as of September 22, 2009,
and will be resold by such Initial Purchasers only to (i) persons an Initial
Purchaser reasonably believes are “qualified institutional buyers” within the
meaning of Rule 144A under the Securities Act or (ii) outside the United States
in a transaction meeting the requirements of Regulation S under the Securities
Act. The Notes shall initially be deemed “Restricted Notes” and shall bear on
their face, and be subject to the restrictions set forth in, the following
legend (provided that the term “Restricted Notes” shall not include Notes as to
which restrictions have been terminated in accordance with clause (18)(D)
below):

[If Restricted Securities, then insert – THIS SECURITY (OR ITS PREDECESSOR) WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER (“RULE 144A”). THE HOLDER OF THIS SECURITY AGREES FOR
THE BENEFIT OF ALLEGHENY ENERGY SUPPLY COMPANY, LLC (THE “COMPANY”) THAT
(A) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN THE NEXT
PARAGRAPH) THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (I) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN ACCORDANCE
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE), (IV) IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (V) TO THE COMPANY OR
ONE OF ITS AFFILIATES OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY FROM
IT OF THE RESALE RESTRICTIONS REFERRED TO IN CLAUSE (A) ABOVE.

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE: (1) THAT IS AT LEAST
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF; AND (2) WHICH THE COMPANY
INSTRUCTS THE TRUSTEE



--------------------------------------------------------------------------------

THAT THE LEGEND IN THE IMMEDIATELY PRECEDING PARAGRAPH SHALL BE DEEMED REMOVED
FROM THIS SECURITY, IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN THE INDENTURE
RELATING TO THIS SECURITY.]

[If Regulation S Securities, then insert – THIS SECURITY HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT
OF, ANY U.S. PERSON IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH LAWS.]

(D) Every Restricted Note issued hereunder, including any Note issued upon
transfer or exchange thereof, shall be subject to the restrictions on transfer
provided in the legend required to be set forth on the face of such Restricted
Note pursuant to clause (18)(C) above unless such restrictions of transfer shall
be waived by the Company in writing, and the Holder of each Restricted Note, by
such Holder’s acceptance thereof, agrees to be bound by such restrictions on
transfer. If at any time DTC notifies the Company that it is unwilling or unable
to continue as Depository for the Global Note or if at any time DTC has ceased
to be a clearing agency registered under the Exchange Act if so required by
applicable law or regulation, the Company shall appoint a successor depository
with respect to the Global Note and provide notice to the Trustee of such
appointment. If (x) a successor depository for such Global Note is not appointed
by the Company within 90 days after the Company receives such notice or becomes
aware of such unwillingness, inability or ineligibility, (y) an Event of Default
has occurred and is continuing and the beneficial owners representing a majority
in principal amount of the Notes represented by such Global Note advise DTC,
with a copy to the Trustee and the Company, to cease acting as depository for
such Global Note or (z) the Company, in its sole discretion and subject to the
procedures of DTC, determines at any time that all (but not less than all)
Outstanding Notes issued or issuable in the form of Global Note shall no longer
be represented by such Global Note and advises the Trustee and DTC of such
determination, then the Company shall execute, and the Trustee shall
authenticate and deliver, definitive Notes of like series, rank, tenor and terms
in a definitive form in an aggregate principal amount equal to the principal
amount of such Global Note and in such names as the depository shall instruct
the Trustee.

On or after the earliest date on which such interest may be so exchanged as
described above, the Global Note shall be surrendered for exchange by DTC to the
Trustee; provided, however, that no such exchange may occur during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending on the relevant Redemption Date if the Global Note for which
exchange is requested may be among those selected for redemption. If a
definitive Note is issued in exchange for any portion of the Global Note after
the close of business at the office or



--------------------------------------------------------------------------------

agency where such exchange occurs on (i) a Regular Record Date and before the
opening of business at such office or agency on the relevant Interest Payment
Date, or (ii) a Special Record Date and before the opening of business at such
office or agency on the related proposed date for payment of interest or
Defaulted Interest, as the case may be, such interest will not be payable on
such Interest Payment Date or proposed date for payment, as the case may be, in
respect of such Definitive Note, but will be payable on such Interest Payment
Date or proposed date for payment, as the case may be, only to the Person to
whom interest in respect of such portion of such Global Note is payable in
accordance with the provisions of the Indenture.

Whenever any Restricted Note is presented or surrendered for registration of
transfer or for exchange for a Note registered in a name other than that of the
Holder, such Restricted Note must be accompanied by a transferor’s certificate
in the form of Exhibit B hereto confirming that such proposed transfer complies
with any restrictions on transfer then applicable to such Restricted Note.
Neither the Registrar nor any transfer agent shall be required to accept for
registration of transfer or exchange any Restricted Note unless such Registrar
or Transfer Agent is satisfied that the restrictions on transfer set forth in
the Indenture have been complied with.

The restrictions imposed by this clause (18)(D) and clause (18)(C) upon the
transferability of any particular Restricted Note shall terminate when such
Restricted Note has been (i) sold pursuant to an effective registration
statement, (ii) transferred pursuant to Rule 144 under the Securities Act, or
any successor provision thereto (“Rule 144”), unless the Holder thereof is an
affiliate of the Company within the meaning of Rule 144, or (iii) transferred
pursuant to Regulation S. Any Restricted Note (or portion thereof) as to which
such restrictions on transfer shall have expired in accordance with their terms
or shall have terminated may, upon surrender of such Restricted Note (or the
Restricted Note of which such interest is a part) for exchange to the Registrar
or any transfer agent in accordance with the provisions of the Indenture
(accompanied, in the event that such restrictions on transfer have terminated by
reason of a transfer pursuant to Rule 144, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company, addressed to the Company and in form
acceptable to the Company, to the effect that the transfer of such Restricted
Note has been made in compliance with Rule 144) be exchanged for a new Note (or
an interest in a new Global Note), of like aggregate principal amount, which
shall not bear the restrictive legend required by clause (18)(C) above (an
“Unrestricted Note”). The Company shall inform the Trustee of the effective date
of any registration statement registering the Notes under the Securities Act.

As used in this clause (18)(D), the term “transfer” encompasses any sale,
pledge, transfer or other disposition of any Restricted Note.

Upon the Company’s satisfaction that the restrictive legend required by
clause (18)(C) above shall no longer be required in order to maintain compliance
with the Securities Act, beneficial interests in a Restricted Note may be
automatically exchanged into beneficial interests in an Unrestricted Note
without any action required by or on behalf of the Holder (the “Automatic
Exchange”) at any time on or after the date that is



--------------------------------------------------------------------------------

the 366th calendar day after (A) with respect to the Notes issued on October 1,
2009 (the “Issue Date”), the Issue Date or (B) with respect to Additional Notes,
if any, the issue date of such Additional Notes, or, in each case, if such day
is not a Business Day, on the next succeeding Business Day (the “Automatic
Exchange Date”). Upon the Company’s satisfaction that the restrictive legend
required by clause (18)(C) above shall no longer be required in order to
maintain compliance with the Securities Act, the Company may (i) provide written
notice to the Trustee at least 10 calendar days prior to the Automatic Exchange,
instructing the Trustee to direct the Depository to exchange all of the
outstanding beneficial interests in a particular Restricted Note to the
Unrestricted Note, which the Company shall have previously otherwise made
eligible for exchange with the DTC, (ii) provide prior written notice (the
“Automatic Exchange Notice”) to each Holder at such Holder’s address appearing
in the register of Holders at least 10 calendar days prior to the Automatic
Exchange (the “Automatic Exchange Notice Date”), which notice must include
(w) the Automatic Exchange Date, (x) the section of the Indenture pursuant to
which the Automatic Exchange shall occur, (y) the CUSIP number of the Restricted
Note from which such Holder’s beneficial interests will be transferred and the
(z) CUSIP number of the Unrestricted Note into which such Holder’s beneficial
interests will be transferred, and (iii) on or prior to the date of the
Automatic Exchange, deliver to the Trustee for authentication one or more
Unrestricted Notes, duly executed by the Company, in an aggregate principal
amount equal to the aggregate principal amount of Restricted Notes to be
exchanged. At the Company’s request on no less than 5 calendar days’ notice, the
Trustee shall deliver, in the Company’s name and at its expense, the Automatic
Exchange Notice to each Holder at such Holder’s address appearing in the
register of Holders. Notwithstanding anything to the contrary in this
clause (18)(D), during the 10 day period between the Automatic Exchange Notice
Date and the Automatic Exchange Date, no transfers or exchanges other than
pursuant to this clause (18)(D) shall be permitted without the prior written
consent of the Company. As a condition to any Automatic Exchange, the Company
shall provide, and the Trustee shall be entitled to rely upon, an Officers’
Certificate in form reasonably acceptable to the Trustee to the effect that the
Automatic Exchange shall be effected in compliance with the Securities Act and
that the restrictions on transfer contained herein and in the restrictive legend
required by clause (18)(C) above shall no longer be required in order to
maintain compliance with the Securities Act and that the aggregate principal
amount of the particular Restricted Note is to be transferred to the particular
Unrestricted Note by adjustment made on the records of the Trustee, as custodian
for the Depositary to reflect the Automatic Exchange. Upon such exchange of
beneficial interests pursuant to this clause (18)(D), the aggregate principal
amount of the Global Notes shall be increased or decreased by adjustments made
on the records of the Trustee, as custodian for the Depositary, to reflect the
relevant increase or decrease in the principal amount of such Global Note
resulting from the applicable exchange. The Restricted Note from which
beneficial interests are transferred pursuant to an Automatic Exchange shall be
canceled following the Automatic Exchange.

(E) Payment of the principal of (and premium, if any) and interest on the Notes
will be made at the office or agency of the Company maintained for that purpose
in Minneapolis, Minnesota, in such coin or currency of the United States of



--------------------------------------------------------------------------------

America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the Person entitled
thereto as such address shall appear in the Security Register. If the Notes are
issued in certificated form to a Holder other than DTC, payments of principal
and interest shall be made by check mailed to such Holder at such Holder’s
registered address or, upon written application by a Holder of $1,000,000 or
more in aggregate principal amount of Notes to the Trustee in accordance with
Section 105 of the Indenture, by wire transfer of immediately available funds to
an account maintained by such Holder with a bank or other financial institution.

SECTION 2. Certain Changes to the Indenture. As the Indenture applies to the
Notes,

(A) Section 501(4) of the Indenture shall be amended and restated in its
entirety as follows:

“an event of default, as defined in any of the Company’s instruments under which
there may be issued, or by which there may be secured or evidenced, any
Indebtedness of the Company that has resulted in the acceleration of such
Indebtedness, or any default occurring in payment of any such Indebtedness at
final maturity (and after the expiration of any applicable grace periods), other
than such Indebtedness the principal of, and interest on which, does not
individually, or in the aggregate, exceed $40,000,000; or”

(B) Section 501(5) of the Indenture shall be amended and restated in its
entirety as follows:

“one or more final judgments, decrees or orders of any court, tribunal,
arbitrator, administrative or other governmental body or similar entity for the
payment of money is rendered against the Company or any of the Company’s
properties in an aggregate amount in excess of $40,000,000 (excluding the amount
covered by insurance) and such judgment, decree or order remains unvacated,
undischarged and unstayed for more than 60 consecutive days, except while being
contested in good faith by appropriate proceedings; or”

SECTION 3. Form of Note. The Notes shall be in the form set forth in Exhibit A
hereto.

SECTION 4. Confirmation of Indenture. The Indenture, as supplemented and amended
by this Supplemental Indenture, is in all respects ratified and confirmed, and
the Indenture, this Supplemental Indenture and all indentures supplemental
thereto shall be read, taken and construed as one and the same instrument.

SECTION 5. Governing Law. This Supplemental Indenture and the Notes shall be
governed by and construed in accordance with the law of the State of New York.

SECTION 6. Separability. In case any provision in this Supplemental Indenture
shall for any reason be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts each of which shall be an original, but such counterparts
shall together, constitute but one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duty executed, as of the day and year first above written.

 

ALLEGHENY ENERGY SUPPLY

COMPANY, LLC

By:

 

/s/ Barry E. Pakenham

 

Name: Barry E. Pakenham

 

Title: Treasurer

WELLS FARGO BANK, N.A.,

as Trustee

By:

 

/s/ Lynn M. Steiner

 

Name: Lynn M. Steiner

 

Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY SECURITY
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY A PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

[If Restricted Securities, then insert – THIS SECURITY (OR ITS PREDECESSOR) WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER (“RULE 144A”). THE HOLDER OF THIS SECURITY AGREES FOR
THE BENEFIT OF ALLEGHENY ENERGY SUPPLY COMPANY, LLC (THE “COMPANY”) THAT
(A) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN THE NEXT
PARAGRAPH) THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (I) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN ACCORDANCE
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE), (IV) IN ACCORDANCE



--------------------------------------------------------------------------------

WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(V) TO THE COMPANY OR ONE OF ITS AFFILIATES OR (VI) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THE SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
CLAUSE (A) ABOVE.

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE: (1) THAT IS AT LEAST
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF; AND (2) ON WHICH THE COMPANY
INSTRUCTS THE TRUSTEE THAT THE LEGEND IN THE IMMEDIATELY PRECEDING PARAGRAPH
SHALL BE DEEMED REMOVED FROM THIS SECURITY, IN ACCORDANCE WITH THE PROCEDURES
DESCRIBED IN THE INDENTURE RELATING TO THIS SECURITY.]

[If Regulation S Securities, then insert – THIS SECURITY HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT
OF, ANY U.S. PERSON IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH LAWS.]



--------------------------------------------------------------------------------

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

5.75% NOTES DUE 2019

 

[CUSIP No.                                 ]    [ISIN
No.:                                    ]    [Common Code
No.:                  ]    No. [    ]    $                     

Allegheny Energy Supply Company, LLC, a limited liability company duly organized
and existing under the laws of Delaware (the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to CEDE & CO., or registered assigns, the
principal sum of                                        ($            ) Dollars
(which principal amount may from time to time be increased or decreased to such
other principal amounts by adjustments made on the records of the Trustee
hereinafter referred to in accordance with the Indenture) on October 15, 2019,
and to pay interest thereon from October 1, 2009 or from the most recent
Interest Payment Date to which interest has been paid or duly provided for,
semi-annually on April 15 and October 15 in each year commencing April 15, 2010
at the rate of 5.75% per annum, until the principal hereof is paid or made
available for payment

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in such Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be April 1 or October 1 (whether or not a Business Day),
as the case may be, next preceding such Interest Payment Date. If any Interest
Payment Date falls on a day that is not a Business Day, it shall be postponed to
the following Business Day. Any such interest not so punctually paid or duly
provided for will forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Securities not less
than 10 days prior to such Special Record Date, or be paid at any time in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in said Indenture. Payment
of the principal of (and premium, if any) and interest on this Security will be
made at the office or agency of the Company maintained for that purpose in
Minneapolis, Minnesota, in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts; provided, however, that at the option of the Company payment of interest
may be made by check mailed to the address of the Person entitled thereto as
such address shall appear in the Security Register.

If this Security is issued in the form of a Global Security, payments of the
principal of (and premium, if any) and interest on this Security shall be made
in immediately available funds to the Depositary. If this Security is issued to
the Depositary in certificated form, payment of the principal of (and premium,
if any) and interest on this Security will be made at



--------------------------------------------------------------------------------

the corporate trust office of the Trustee in Minneapolis, Minnesota, maintained
for such purpose, and at any other office or agency maintained by the Company
for such purpose, in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts;
provided, however, that at the option of the Company payment of interest may be
made by check mailed to the address of the Person entitled thereto as such
address shall appear in the Security Register. If this Security is issued in
certificated form to a Holder other than the Depositary, payments of principal
and interest shall be made by check mailed to such Holder at such Holder’s
registered address or, upon written application by a Holder of $1,000,000 or
more in aggregate principal amount of the Security, to the Trustee in accordance
with the terms of the Indenture, by wire transfer of immediately available funds
to an account maintained by such Holder with a bank or other financial
institution.

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

Dated:

 

ALLEGHENY ENERGY SUPPLY

COMPANY, LLC

By:

 

 

 

Name:

 

Title:

Attest:

 

 

Name:

Title:

This is one of the Securities referred to in the within-mentioned Indenture.

Dated:

 

WELLS FARGO BANK, N.A.

as Trustee

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

(Reverse of Security)

This Security is one of a duly authorized issue of Securities of the Company
designated as its 5.75% Notes due 2019 (the “Securities”), issued under an
Indenture, dated as of April 8, 2002 as supplemented by the Second Supplemental
Indenture dated as of October 1, 2009 (collectively, the “Indenture”), between
the Company and Wells Fargo Bank, N.A., as Trustee (the “Trustee”, which term
includes any successor trustee under the Indenture). The Securities will be
unlimited in aggregate principal amount. The Securities will initially be issued
in an aggregate principal amount of $350,000,000. The Company may, without the
consent of the Holders, create and issue additional Securities (the “Additional
Securities”) ranking equally with the Securities and otherwise similar in all
respects so that the Additional Securities shall be consolidated and form a
single series with the Securities. The Company may not issue Additional
Securities if an Event of Default shall occur and be continuing with respect to
the Securities. Reference is hereby made to the Indenture and all indentures
supplemental thereto for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Company, the Trustee and the
Holders of the Securities and of the terms upon which the Securities are, and
are to be, authenticated and delivered.

The Securities are subject to redemption upon not less than 30 nor more than
60 days’ notice by mail, at any time, as a whole or in part, at the election of
the Company, at a Redemption Price equal to the greater of (a) 100% of the
principal amount of the Securities to be redeemed, plus accrued interest to the
Redemption Date, or (b) as determined by the Quotation Agent, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Securities to be redeemed (not including any portion of payments of interest
accrued as of the Redemption Date), discounted to the Redemption Date on a
semi-annual basis at the Adjusted Treasury Rate plus 35 basis points, plus
accrued and unpaid interest to the Redemption Date.

The Redemption Price will be calculated assuming a 360-day year consisting of
twelve 30-day months.

“Adjusted Treasury Rate” means, with respect to any Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the Comparable
Treasury Price for that Redemption Date.

“Business Day” means any day that is not a day on which banking institutions in
New York City or place of payment are authorized or required by law or
regulation to close.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Securities that would be used, at the time of the selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining term of the Securities.

“Comparable Treasury Price” means, with respect to any Redemption Date: (a) the
average of the Reference Treasury Dealer Quotations for the Redemption Date,
after



--------------------------------------------------------------------------------

excluding the highest and lowest of the Reference Treasury Dealer Quotations, or
(b) if the Trustee obtains fewer than three Reference Treasury Dealer
Quotations, the average of all Reference Treasury Dealer Quotations so received.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Company.

“Reference Treasury Dealer” means (a) each of Credit Suisse Securities (USA)
LLC, Goldman, Sachs & Co., Morgan Stanley & Co. Incorporated, Deutsche Bank
Securities Incorporated and BNP Paribas Securities Corp. and their respective
successors, unless any of them ceases to be a primary U.S. Government securities
dealer in New York City (a “Primary Treasury Dealer”), in which case the Company
shall substitute another Primary Treasury Dealer; and (b) any other Primary
Treasury Dealer selected by the Company.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by that Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day preceding that Redemption Date.

“Subsidiary” means any corporation or other entity of which sufficient voting
stock or other ownership or economic interests having ordinary voting power to
elect a majority of the board of directors (or equivalent body) are at the time
directly or indirectly held by the Company.

In the event of redemption of this Security in part only, a new Security or
Securities of this series and of like tenor for the unredeemed portion hereof
will be issued in the name of the Holder hereof upon the cancellation hereof.

The Securities do not have the benefit of any sinking fund obligations.

In the event of a deposit or withdrawal of an interest in this Security
(including upon an exchange, transfer, redemption or repurchase of this Security
in part only) effected in accordance with the Applicable Procedures, the
Security Registrar, upon receipt of notice of such event from the Depositary’s
custodian for this Security, shall make an adjustment on its records to reflect
an increase or decrease of the Outstanding principal amount of this Security
resulting from such deposit or withdrawal, as the case may be.

If an Event of Default shall occur and be continuing, the principal of all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

The Indenture contains provisions for defeasance at any time of (i) the entire
indebtedness of this Security, or (ii) certain restrictive covenants and Events
of Default with respect to this Security, in each case upon compliance with
certain conditions set forth therein.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the



--------------------------------------------------------------------------------

rights of the Holders of the Securities under the Indenture at any time by the
Company and the Trustee with the consent of the Holders of 50% in aggregate
principal amount of the Securities at the time Outstanding. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities at the time Outstanding, on behalf of the
Holders of all the Securities, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Security.

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding with respect
to the Indenture or for the appointment of a receiver or trustee or for any
other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default, the Holders of not less
than 25% in principal amount of the Outstanding Securities shall have made
written request to the Trustee to institute proceedings in respect of such Event
of Default as Trustee and offered the Trustee reasonable indemnity, and the
Trustee shall not have received from the Holders of a majority in principal
amount of Outstanding Securities a direction inconsistent with such request, and
shall have failed to institute any such proceeding, for 60 days after receipt of
such notice, request and offer of indemnity. The foregoing shall not apply to
any suit instituted by the Holder of this Security for the enforcement of any
payment of principal hereof or any premium or interest hereon on or after the
respective due dates expressed herein.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Security at the times, place and rate, and in the coin or currency, herein
prescribed.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in Minneapolis, Minnesota, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar duly executed by, the Holder hereof or his
attorney duly authorized in writing, and thereupon one or more new Securities,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

The Securities are issuable only in registered form without coupons in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities are exchangeable for a like aggregate principal amount of Securities
of a different authorized denomination, as requested by the Holder surrendering
the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.



--------------------------------------------------------------------------------

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

Interest on this Security shall be computed on the basis of a 360-day year of
twelve 30-day months.

All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.



--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSFEROR’S CERTIFICATE

Wells Fargo Bank, N.A.

CTO DAPS-Reorg

N9303-121

608 2nd Ave South

Minneapolis, MN 55479

Phone Number: 877-872-4605

Fax Number: 866-969-1290

External Email: DAPSReorg@wellsfargo.com

Attention: Corporate Trust Department

Re: 5.75% Notes due 2019 (the “Notes”)

Reference is hereby made to the Indenture, dated as of April 8, 2002, between
Allegheny Energy Supply Company, LLC and Wells Fargo Bank, N.A. (as successor to
Bank One Trust Company, N.A.), a national banking association, as Trustee, as
supplemented by the Second Supplemental Indenture, dated as of October 1, 2009
(the Indenture, as so supplemented and as it may be further amended or
supplemented from time to time, the “Indenture”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

This certificate relates to $             principal amount of Notes held in
definitive form (CUSIP No[s].            ) by [insert name of transferor] (the
“Transferor”). The Transferor hereby requests that the Trustee exchange or
transfer such Notes to [describe proposed transfer or exchange transaction].

The Transferor hereby certifies that (1) the Notes to be transferred are owned
by the Transferor and are being exchanged without transfer or (2) such transfer
is (A) (i) being made to a person whom the Transferor reasonably believes is a
qualified institutional buyer in a transaction meeting the requirements of
Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”),
(ii) in an offshore transaction complying with Rule 903 or 904 of Regulation S
under the Securities Act or (iii) pursuant to an exemption from registration
under the Securities Act provided by Rule 144 thereunder [Transferor to strike
those of items (i), (ii) and (iii) that do not apply] and (B) in accordance with
all applicable securities laws of the states of the United States.



--------------------------------------------------------------------------------

The undersigned further certifies that [it/he/she] understands that this
certificate is required in connection with certain securities laws of the United
States. In connection therewith, if administrative or legal proceedings are
commenced or threatened in connection with which this certificate is or would be
relevant, the undersigned irrevocably authorizes you to produce this certificate
to any interested party in such proceeding. This certificate and the statements
contained herein are made for your benefit and the benefit of the Company and
the Initial Purchasers.

 

Dated:                             ,             

[Insert Name of Transferor]

By:

 

 

 

Name:

 

Title: